DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claims 1 and 6 end with a  similar “…of a III-V quarternary compound material.”. This is suggested to be changed to “…, the first waveguide part being a III-V quarternary compound material.” to read in a smoother manner.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (and dependent claim 5) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the first end", “the second end” and “the second end” in lines 4, 6, and 6 respectively.  There is insufficient antecedent basis for these limitations in the claim. Since no “a 
For purposes of examination, each instance will be understood to be written as “a” instead of “the”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Lichtenstein et al. (US 2004/0208213).
	With respect to claim 1, Lichtenstein discloses a method of manufacturing (fig.1, [0027], device is fabricated) an optical semiconductor apparatus (fig.1), wherein the apparatus  is configured to operate in a single fundamental transverse mode (abstract) of wavelength range 1400 nm to 1700 nm ([0060]) and the apparatus comprises a waveguide layer (fig.1 “optical superlattice”+active, [0025] indicating the region is a waveguide) between an n-doped cladding layer (fig.1 n-InP) and a p-doped cladding layer (fig.1 p-InP); the waveguide layer includes an first waveguide part (fig.1 “optical 17 cm-3 for controlling the carrier density dependent internal optical loss in the first waveguide part ([0057] the carrier density dependent internal optical loss necessarily controlled via dopant level) of a III-V quarternary compound material ([0057]).  
With respect to claim 2, Lichtenstein discloses setting the donor density ND of the first waveguide part equal to or higher than 5* 1017 cm3 ([0057]).  
With respect to claim 3, Lichtenstein discloses setting the donor density ND so as to cause the electric drift current to be a dominant part of the injection current in the first waveguide part ([0057] inherently occurring at uppermost value).  
With respect to claim 6, Lichtenstein discloses a optical semiconductor apparatus that comprises a waveguide layer (fig.1 “optical superlattice”+active, defined as waveguide at [0025]) between an n-doped cladding layer (fig.1 n-InP) and a p-doped cladding layer (fig.1 p-InP), wherein the apparatus is configured to operate in a single fundamental transverse mode (abstract) of wavelength range 1400 nm to 1700 nm ([0060]), and the waveguide layer includes an first waveguide part (fig.1 “optical superlattice”), and an active layer (fig.1 “active region and QWs”) located between the first waveguide part and the p-doped cladding layer (fig.1), the active layer being asymmetrically within the waveguide layer closer to the p-doped cladding layer than to the n-doped cladding layer (fig.1); a refractive index of the n-doped cladding layer being equal to or larger than the p- doped cladding layer (as seen in fig.3-5); 17 cm3 for controlling the carrier density dependent internal optical loss in the first waveguide part ([0057] the carrier density dependent internal optical loss necessarily controlled via dopant level) of a III-V quarternary compound material ([0057]).  
With respect to claim 7, Lichtenstein discloses the apparatus is one of the following: a laser and an optical amplifier (title).  
With respect to claim 8, Lichtenstein discloses the apparatus comprises at least one of the following: InGaAsP and AlGaInAs ([0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein in view of Garrod et al. (“50% continuous wave wallplug efficiency from 1.53um emitting broad area diode lasers”, Applicant submitted prior art).
With respect to claim 4, Lichtenstein teaches the method/device outlined above but does not teach the waveguide layer includes a second waveguide part and the active layer is located between the first waveguide part and the second waveguide part; the first end of the second waveguide part is adjacent to the p-doped cladding layer; the second end of the second waveguide part is adjacent to the second end of the active layer; and forming the second waveguide part between the active layer and the p- doped cladding layer thinner than the first waveguide part.  Garrod teaches a similar laser structure (fig.1) in a similar emission range (title) which makes use of a waveguide layer (fig.1 central), the waveguide layer includes a second waveguide part (fig.1 on p-side of QW) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); the first end (upper) of the second waveguide part is adjacent to the p-doped cladding layer; the second end (lower) of the second waveguide part is adjacent to the second end (upper) of the active layer; and forming the second waveguide part between the active layer and the p- doped cladding layer thinner than the first waveguide part (fig.1, table 1, n side is 625nm, p side is 300nm).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the thin offset p side waveguide layer taught by Garrod in the device of Lichtenstein in order to control the position of the optical mode within the laser structure.
With respect to claim 5, Lichtenstein, as modified above, further teaches forming the second waveguide part the thickness of which is equal to or less than 0.3 um (Garrod, table I).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach similar structures and/or doping of the waveguides in an asymmetric guide device:
US 2013/0287057, 6606334, 2011/0128982, 2006/0126688, 2005/0031000, 6167073, 7667226.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828